Halvatzis v Perrone (2021 NY Slip Op 06164)





Halvatzis v Perrone


2021 NY Slip Op 06164


Decided on November 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
COLLEEN D. DUFFY
BETSY BARROS
PAUL WOOTEN, JJ.


2019-05255
 (Index No. 705905/16)

[*1]Anita Halvatzis, appellant,
vJoseph Perrone, et al., respondents.


Jonathan Silver, Kew Gardens, NY, for appellant.
Forchelli Deegan Terrana LLP, Uniondale, NY (Peter Basil Skelos and Danielle B. Gatto of counsel), for respondents.
In an action, inter alia, to recover damages for conversion, the plaintiff appeals from an order of Supreme Court, Queens County (Carmen R. Velasquez, J.), entered February 14, 2019. The order, insofar as appealed from, denied that branch of the plaintiff's motion which was, in effect, for leave to reargue her opposition to that branch of the prior motion of the defendant Joseph Perrone which was for leave to renew that branch of the defendants' prior motion which was pursuant to CPLR 3211(a) to dismiss the first cause of action, which branch of the prior motion of the defendant Joseph Perrone had been granted in an order of the same court entered October 4, 2018.

DECISION & ORDER
Motion by the defendants, inter alia, to dismiss the appeal from the order entered February 14, 2019, on the ground that no appeal lies from an order denying reargument. By decision and order on motion of this Court dated February 4, 2020, that branch of the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is
ORDERED that the branch of the motion which is to dismiss the appeal from the order entered February 14, 2019, on the ground that no appeal lies from an order denying reargument is granted; and it is further,
ORDERED that the appeal from the order entered February 14, 2019, is dismissed, with costs.
The appeal from the order entered February 14, 2019, must be dismissed, as no appeal lies from an order denying reargument (see Brito v New York City Hous. Auth., 189 AD3d 1155, 1157; Matter of New S. Ins. Co. v Rosado, 125 AD3d 867, 867).
AUSTIN, J.P., DUFFY, BARROS and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court